Citation Nr: 1818770	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-28 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a herniated lumbosacral spine condition.

2. Entitlement to a disability rating in excess of 20 percent for cervical spine arthritis.

3. Entitlement to a disability rating in excess of 20 percent for left shoulder arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to February 1971 and from September 1975 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the Veteran requested a hearing.  However, the November 2017 certification of this appeal to the Board reflects that the Veteran declined a Board hearing.  There are no additional requests for a hearing of record.  As such, the Board considers the Veteran's request for a hearing satisfied.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2017).

During the appeal period, the Veteran's rating for his back condition was increased to 20 percent in an August 2013 rating decision.  The ratings for his neck condition and his left shoulder were each increased to 20 percent in a September 2017 rating decision.  However, as there has been no full grant, the matters remain on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1. Prior to January 8, 2009, the Veteran's thoracolumbar spine (back) disability manifested in flexion of the thoracolumbar spine no less than 60 degrees and with no ankylosis of either the thoracolumbar or entire spine; there is evidence of incapacitating episodes lasting at least 6 weeks during a 12 month period.  

2. From January 8, 2009, the Veteran's back disability manifested in flexion of the thoracolumbar spine no less than 50 degrees and with no ankylosis of either the thoracolumbar or entire spine; there is no evidence of incapacitating episodes during a 12 month period.  

3. The Veteran's cervical spine (neck) disability manifested in flexion of the cervical spine no less than 30 degrees and with no ankylosis of either the cervical or entire spine; additionally, there is no evidence of IVDS associated with the neck.  

4. The Veteran's left shoulder disability was manifested by painful motion, but not limited to at least shoulder level, and frequent recurrent dislocation of the scapulohumeral joint of the minor extremity but no ankylosis or malunion of the humerus with marked or moderate deformity. 


CONCLUSIONS OF LAW

1. Prior to January 8, 2009, the criteria for a disability rating of 60 percent for the herniated back condition have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2017).

2. From January 8, 2009, the criteria for a disability rating in excess of 20 percent for the herniated back condition have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2017).

3. The criteria for a disability rating in excess of 20 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes.5010- 5237 (2017).

4. The criteria for a disability rating in excess of 20 percent for degenerative arthritis of the left shoulder have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes.5010- 5203 (2017).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA has complied with its duty to notify the Veteran.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran in July 2017 for his back, neck, and left shoulder are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history regarding each condition, performed appropriate testing, and addressed all relevant rating criteria.  While the July 2017 examiner did not review the claims file, the Board finds the examinations adequate because the examiner conducted a physical examination and considered the Veteran's self-reported medical history and current symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the mere fact that an examiner did not review the claims file does not render an examination inadequate when the report shows the examiner is familiar with the claimant's medical history).  
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such case, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran has been service connected for his back, left shoulder, and neck since December 1992.  He filed his claim for increase for these conditions on November 18, 2008.  Therefore, the period under consideration begins on November 18, 2007.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's lumbosacral spine condition has been evaluated under Diagnostic Code 5243 for intervertebral disc syndrome, and his cervical spine condition has been evaluated under Diagnostic Code 5237 for lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2017).  Both Diagnostic Codes 5237 and 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Note (6) to the General Rating Formula for Diseases and Injuries of the Spine indicates to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavourable ankylosis of both segments, which will be rated as a single disability.  As the record does not reflect unfavorable ankylosis of the thoracolumbar and cervical spine, the Board will evaluate and discuss the disabilities separately.  

However, there are some provisions of the General Rating Formula for Diseases and Injuries of the Spine that apply to both a thoracolumbar and cervical spine condition.  Note (1) to the General Rating Formula for Diseases and Injuries of the Spine indicates to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Additionally, in evaluating any disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that an adequate VA examination for the joints must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.  

I. Thoracolumbar Spine (Back)

As noted, the Veteran's lumbosacral spine condition has been evaluated under Diagnostic Code 5243 for intervertebral disc syndrome.  38 C.F.R. § 4.71a.
For the thoracolumbar spine under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is rated at 20 percent.  Forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine is rated at 40 percent.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire thoracolumbar spine is rated at 50 percent.  A maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine.  

Note (2) to the General Rating Formula for Diseases and Injuries of the Spine (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.

Note (6) provides that Diagnostic Code 5243 may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is rated at 20 percent.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is rated at 40 percent.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months is rated at 60 percent.

Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes explains that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  Note (2) explains that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Turning to the facts of this case, the Veteran contends that he is entitled to a higher rating for his lumbosacral back condition.  At the outset, the Board notes that the Veteran has already been separately rated for radicular symptoms of his right lower extremity associated with his back condition.  Thus, the Board will not discuss medical evidence or lay statements pertaining to the Veteran's radicular symptoms for the right lower extremity as that rating is not on appeal.  Additionally, as the Veteran is rated at 20 percent, the Board will not discuss in detail symptoms for a lower rating, such as localized tenderness, vertebral loss, or muscle spasms.  

The Board will discuss the evidence of record chronologically.  In January 2009, the Veteran underwent a VA examination for his back condition.  The Veteran reported pain, stiffness, and weakness associated with his back.  He also reported flare-ups, which he described as increased pain and stiffness of the back, which are "very painful" and occur daily.  He indicated that he uses a cane and back brace.  He also reported bowel issues associated with the back condition.  As to objective findings, the examiner indicated that there is pain and stiffness of the back.  The examiner indicated there is no ankylosis of the thoracolumbar spine.  As to range of motion, flexion for the back measured 60 degrees with pain beginning and ending at 60 degrees.  Pain, weakness, tenderness, guarding, and muscle spasms, specifically reversed lordosis, were noted.  There was no additional limitation of motion after three repetitions, and the examiner indicated that he would need to resort to mere speculation in order to express additional limitation due to repetitive use.

The straight leg test was negative for the right and left leg.  Lower extremity motor function was normal.  Sensory function was normal for the left lower extremity.  The examiner indicated that the Veteran has IVDS and that he had incapacitating episodes during the past 12 months prescribed by Dr. R.S. and Dr. W. for pain control.  The examiner indicated that the episodes occur 2-3 times a year and last a few months.  The examiner also noted that the Veteran suffers from bowel dysfunction but indicated that the Veteran has a history of colon procedures and that the bowel dysfunction is not due to the low back condition.  The examiner indicated there are no scars related to the back condition.  

In July 2017, the Veteran underwent another VA examination for his back.  The Veteran did not report flare-ups of the thoracolumbar spine.  The Veteran did report functional loss/impairment of the back, which he described as avoiding prolonged sitting and strenuous activities, such as heavy lifting.  He also reported that riding a lawn mower will aggravate his symptoms.  As to objective findings, the examiner indicated that the Veteran's initial range of motion was abnormal and that it contributes to functional loss.  The examiner specified that it decreases the Veteran's ability to bend at the waist.  Flexion measured to 50 degrees, and combined range of motion totaled 145 degrees.  Pain was noted on examination and the examiner indicated that it causes functional loss.  There was objective evidence of localized pain located at the lumbar spine and paraspinal muscles, which was indicated to be mild to moderate in severity and directly related to the lumbar diagnosis.  There was objective evidence of pain with weight-bearing on active motion.  The examiner indicated that passive motion for the back could not be performed or was not medically appropriate.  

The Veteran was able to perform repetitive-use testing with at least three repetitions, and there was no additional loss of function or range of motion.  The report indicates that the Veteran was not being examined immediately after repetitive use over time but that the exam was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  As to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time, the examiner was unable to say without mere speculation and explained that the Veteran was not being examined immediately after repetitive use over time.  Thus, the examiner was unable to describe any additional limitation in terms of degrees.  In regard to flare-ups, the examiner indicated that the Veteran was not being examined during a flare-up but that the exam was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during a flare-up.  As to whether pain, weakness, fatigability or incoordination significantly limit functional ability during a flare-up, the examiner was unable to say without mere speculation and explained that there were no reported flares.  Thus, the examiner was also unable to describe additional limitation in terms of degrees.  

Guarding and less movement of the back were noted.  The report indicates no muscle atrophy and no ankylosis.  Muscle strength testing was all normal.  Reflex and sensory exams were all normal.  The straight leg test was negative for the right and left leg.  The examiner indicated that there are signs or symptoms due to radiculopathy for the right lower extremity and none for the left lower extremity.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problem/pathologic reflexes.  In regard to the Veteran's IVDS, the examiner indicated there had not been any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner noted that the Veteran occasionally uses a brace as an assistive device.  The examiner also indicated that the Veteran's thoracolumbar spine condition does not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  No associated scars were indicated.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  

Additional treatment reports of record note back pain.  As to lay statements, the Veteran reports stiffness, weakness, and difficulty sitting and standing associated with his back condition.  

Merits

Review of the record reflects that staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. at 505.

Prior to January 8, 2009

The record reflects that the Veteran has IVDS associated with his back disability.  The January 2009 examiner indicated that there were associated incapacitating episodes 2-3 times a year, which last a few months, and bed rest prescribed by a physician.  Based on this report, it appears that the Veteran had incapacitating episodes of at least six weeks in the year prior to the January 2009 VA examination.  This is commensurate with a 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Thus, the Board finds that a 60 percent rating is warranted for the Veteran's back condition prior to January 8, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

However, a higher rating is not warranted during this period of the appeal as there is no evidence that the Veteran had unfavorable ankylosis of the entire spine.  To the contrary, the probative evidence is consistent that the Veteran does not have ankylosis of the thoracolumbar or entire spine.  Nor has the Veteran alleged such.  

From January 8, 2009

During this period of the appeal, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's back disability.  Regarding limitation of motion, the record reflects that the Veteran's flexion of the back was limited at most to 50 degrees.  See July 2017 VA examination report.  As the probative evidence reflects limitation of motion for the back commensurate with a 20 percent rating, the Board finds that a 20 percent rating is warranted during this period of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

However, a higher rating is not warranted.  During this period of the appeal, the record does not evidence that the Veteran's flexion of the thoracolumbar spine was 30 degrees or less, as required for a 40 percent rating based on limitation of motion.  Additionally, as the probative evidence reflects that the Veteran does not have ankylosis of the thoracolumbar spine; any higher rating based on favorable or unfavorable ankylosis of the thoracolumbar or entire spine is not applicable. As such, there is no basis for a higher rating than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine Diagnostic Code 5242.  

A higher rating is also not warranted for additional limitation of motion.  The Board acknowledges the Veteran's reports that his back condition causes pain and weakens his ability to sit and stand.  However, the record does not reflect additional limitation of motion due to pain, weakness, fatigability or incoordination, and his painful motion is compensated in the 20 percent rating currently assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 206 (1995).  

Nor is a higher rating warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes during this period of the appeal.  While the July 2017 examiner acknowledged that the Veteran has IVDS associated his with back condition, the examiner also indicated that in the previous 12 months there were no episodes of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician. Further, there is no other evidence of record to support that the Veteran had incapacitating episodes due to his IVDS during this period of the appeal.  Thus, there is no basis for rating the Veteran's condition based on incapacitating episodes for this period. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.      

Nor is a separate evaluation for associated objective neurologic abnormalities.  While the record reflects that the Veteran has bowel dysfunction, the January 2009 examiner noted that the Veteran has a medical history relating to his colon and that his bowel issues are not related to his back condition.  While the Veteran indicated that the bowel issues are associated with his back condition, the Board finds the medical determination of the examiner more probative.  The examiner considered the Veteran's colon issues and applied medical standards in making a determination.  As such, a separate rating for neurological abnormalities is not applicable.  The Board has also considered whether a separate rating is warranted for scars under Diagnostic Codes 7800-7805.  38 C.F.R. § 4.118.  However, the record consistently indicates that the Veteran does not have any scars associated with his thoracolumbar spine condition or its treatment.  As such, a separate rating for scars is not applicable.  

As noted, the Veteran is already separately rated for his associated radiculopathy symptoms of the right lower extremity.  The probative evidence indicates that there are no associated radicular symptoms for the left lower extremity.  As such, a separate rating for radiculopathy of the left lower extremity is not warranted.  

In summary, given the probative evidence, the Board finds that staged ratings of 60 percent prior to January 8, 2009, and 20 percent from January 8, 2009, are warranted for the Veteran's back condition rated under Diagnostic Codes 5242, and  5243.  

II. Cervical Spine (Neck)

The Veteran's neck condition is rated under Diagnostic Codes 5010 and 5237.  Diagnostic Code 5010 is for arthritis due to trauma, substantiated by x-ray findings, and it is rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis is rated under Diagnostic Code 5003, which indicates to rate on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  As such, the Veteran's neck arthritis is to be rated on the basis of limitation of motion for the cervical spine (neck).  

As noted, the Veteran's limitation of motion of the neck has been evaluated under Diagnostic Code 5237 under the General Rating Formula for Diseases and Injuries of the Spine.  Under this formula, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is rated at 20 percent.  For the cervical spine, forward flexion of 15 degrees or less or favourable ankylosis of the entire cervical spine is rated at 30 percent.  Unfavourable ankylosis of the entire cervical spine is rated at 40 percent.  A maximum 100 percent rating requires unfavourable ankylosis of the entire spine.  

Note (2) to the General Rating Formula for Diseases and Injuries of the Spine (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.

Turning to the facts of this case, the Veteran contends that he is entitled to a higher rating for his cervical spine condition.  In January 2009, the Veteran underwent a VA examination for his neck condition.  The Veteran reported daily pain, weakness, and stiffness of the neck.  As to objective findings, the examiner noted that the Veteran has an abnormal gait.  Posture, inspection of position of the head, curvature of the spine, inspection of symmetry in appearance, and inspection of symmetry and rhythm of spinal motion were indicated as normal.  For range of motion, the Veteran's flexion of the neck measured 40 degrees with pain beginning and ending at 40 degrees.  Pain, spasms, tenderness, and guarding of movement for the cervical spine were noted on examination.  The examiner indicated there is no ankylosis.  There was no additional limitation in motion following repetitive use, but pain was still present.  The examiner indicated that additional limitation due to repetitive use could not be provided without resorting to mere speculation.  The examiner indicated there are no vertebral fractures, signs of IVDS for the neck, motor impairment, or sensory impairment.  Reflex and neurologic examinations were also normal.

In July 2017, the Veteran underwent another VA examination for his neck.  The Veteran did not report flare-ups.  He did report functional loss or functional impairment of the cervical spine, which he described as avoiding working over his head, such as painting, and that he cannot do quick, sudden movements.  He also reported that repetitive motion aggravates the neck.  As to objective findings, the examiner indicated that range of motion is abnormal and contributes to a functional loss, which the examiner described as the ability to rotate neck.  Pain was noted on examination and indicated to cause functional loss.  For range of motion, flexion measured 0 to 30 degrees, and combined range of motion was 255 degrees.  There was objective evidence of localized pain and tenderness, but the examiner indicated it does not result in abnormal gait or abnormal spinal contour.  The examiner indicated there was no objective evidence of pain on non-weight bearing.  Passive range of motion for the neck was indicated to be the same as active range of motion.  

The Veteran was able to perform repetitive-use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  In regard to repeated use over time, the examiner indicated that the Veteran was not being examined immediately after repetitive use over time, but the report was neither consistent nor inconsistent with the Veteran's statements.  As to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time, the examiner was unable to say without mere speculation and explained that the Veteran was not being examined immediately after repetitive use over time.  The examiner was also unable to describe in terms of degrees.  In regard to flare-ups, the examiner indicated that the examination was not being conducted during a flare up, but the report was neither consistent nor inconsistent with the Veteran's statements.  As to whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare ups, the examiner indicated he was unable to say without mere speculation because there were no reported flares.  As such, the examiner did not describe additional loss in terms of degrees.
 
The examiner indicated there is less movement of the neck than normal.  Muscle strength testing was all normal, and the report indicates there is no muscle atrophy or ankylosis.  Reflex and sensory exams were all normal.  The examiner indicated that there is no radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings related to the neck condition, such as bowel or bladder problems due to cervical myelopathy.  The examiner indicated that the Veteran does not have IVDS of the cervical spine.  No use of assistive devices was reported.  The examiner indicated that the Veteran's neck condition does not cause functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs or symptoms and no associated scars.  

Additional treatment reports of record note neck pain.  As to lay statements, the Veteran reports stiffness, weakness, and difficulty reaching over his head associated with his neck condition.  

Merits

Having reviewed the evidence of record, medical and lay, the Board finds that a higher rating than 20 percent is not warranted for the Veteran's cervical spine condition.  The record reflects that the Veteran's flexion of the neck was limited at most to 30 degrees.  See July 2017 VA examination report.  This limitation of motion is commensurate with a 20 percent rating.  Thus, the Board finds that a 20 percent rating is warranted throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

However, a higher rating is not warranted.  At no time during the appeal does the record evidence that the Veteran's flexion of the cervical spine was 15 degrees or less, as required for a 30 percent rating based on limitation of motion.  Additionally, as the probative evidence reflects that the Veteran does not have ankylosis of the cervical spine, any higher rating based on favorable or unfavorable ankylosis of the cervical or entire spine is not applicable.  As such, there is no basis for a higher rating than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine under Diagnostic Code 5242.  

Nor is a higher rating warranted for additional limitation of motion due to functional loss.  The Board acknowledges the Veteran's reports that his neck condition causes pain, weakness, and stiffness.  However, the record does not reflect additional limitation of motion due to pain, weakness, fatigability or incoordination, and his painful motion is compensated in the 20 percent rating currently assigned. Further, the Veteran denied having flare-ups associated with his neck disability. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 206 (1995).    

Nor is a separate evaluation for associated objective neurologic abnormalities applicable.  The record reflects that the Veteran does not have any such conditions associated with his neck condition.  Nor has the Veteran suggested as such.  Therefore, a separate rating for neurological abnormalities is not applicable.  The Board has also considered whether a separate rating is warranted for scars under Diagnostic Codes 7800-7805.  38 C.F.R. § 4.118.  However, the record consistently indicates that the Veteran does not have any scars associated with his cervical spine condition or its treatment.  As such, a separate rating for scars is not applicable.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a higher schedular rating than assigned.  Hart v. Mansfield.  At no time during the appeal did the Veteran's cervical spine condition manifest in flexion of 15 degrees or less or IVDS.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's cervical spine condition throughout the appeal period.  


III. Left Shoulder

The Veteran's left shoulder condition is also rated under Diagnostic Code 5010, which, as discussed, is rated as degenerative arthritis based on limitation of motion for the specific joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The Veteran's limitation of motion for the left shoulder disability has been evaluated under Diagnostic Code 5203 for impairment of the clavicle or scapula.  38 C.F.R. § 4.71a.  Diagnostic Codes referring to the shoulder and arm are based on whether the shoulder/arm is the major or minor limb.  The record reflects that the Veteran is dominant right hand.  Therefore, his left shoulder disability is of the minor shoulder/arm.  Under Diagnostic Code 5203, nonunion of the minor shoulder/arm with loose movement is rated 20 percent.  Dislocation of the minor shoulder/arm is also rated 20 percent.  38 C.F.R. § 4.71a.  Additionally, Diagnostic Code 5203 indicates "or rate on impairment of function of contiguous joint."  

Diagnostic Code 5200 pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one).  For the minor arm, Diagnostic Code 5200 provides that favorable abduction to 60 degrees where one can reach mouth and head is rated at 20 percent.  Intermediate abduction between favorable and unfavorable for the minor arm is rated at 30 percent.  Unfavorable abduction limited to 25 degrees from side for the minor arm is rated at 40 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 pertains to limitation of motion of the arm.  For the minor arm, limitation at shoulder level is rated at 20 percent.  Limitation midway between side and shoulder level is also rated at 20 percent.  Limitation to 25 degrees from the side is rated at 30 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5202 pertains to impairment of the humerus.  For the minor shoulder/arm, malunion with marked or moderate deformity are rated 20 percent.  Recurrent dislocation of the scapulohumeral joint that occurs either with frequent episodes and guarding of all arm movements or with infrequent episodes and guarding of movement only at shoulder level are also rated 20 percent.  Fibrous union is rated 40 percent.  Nonunion (false flail joint) is rated 50 percent.  Loss of head (flail shoulder) is rated 70 percent.  38 C.F.R. § 4.71a.

Turning to the facts of this case, the Veteran contends that he is entitled to a higher rating for his left shoulder condition.  In January 2009, the Veteran underwent a VA examination for his left shoulder.  The Veteran reported weakness, stiffness, instability, giving away, and fatigability for the left shoulder.  He reported flare-ups that increase the stiffness and weakness.  He indicated that factors affecting his left shoulder are cold weather, lifting, sweeping, washing cars, and reaching.  He reported that there had been no dislocation of the shoulder but that he experienced abnormal movement of the bones when reaching over his head.  He specified that his shoulders pop and cause severe pain.  

As to objective findings, the examiner noted that the Veteran is right hand dominant.  Flexion for the left shoulder measured 100 degrees with pain beginning at 90 degrees and ending at 100 degrees.  Abduction for the left shoulder measured 100 degrees with pain beginning at 90 degrees and ending at 100 degrees.  There was objective evidence of painful motion, edema, instability, weakness, and tenderness.  There was no additional loss in degrees after three repetitions.  Pain, fatigue, weakness and lack of endurance were still present.  The examiner indicated there is no ankylosis of the shoulder joints.  The examiner also indicated there are no scars associated with the left shoulder.

In July 2017, the Veteran underwent another VA examination for his left shoulder.  He did not report flare-ups.  He did report functional loss/impairment, which he described as "reaching overhead and lifting weights are limited because it causes pain."  The examiner indicated that the Veteran has abnormal range of motion and that it contributes to functional loss.  The examiner specified that there is decreased ability to reach over the head or behind the back.  As to range of motion, flexion measured 0 to 110 degrees.  Abduction measured to 140 degrees.  Pain was noted on examination.  There was objective evidence of localized tenderness at the anterior joint and AC joint, which was indicated to be moderate to severe and directly related to the left shoulder diagnosis.  There was evidence of pain with weight bearing.  There was no objective evidence of crepitus.  The examiner indicated that there was no objective evidence of pain on non-weight bearing.

The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  As to repeated use over time, the examiner indicated that the Veteran was not being examined after repetitive use over time.  As to whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time, the examiner was unable to say without mere speculation.  The examiner explained that the Veteran was not being examined immediately after repetitive use over time.  The examiner was not able to describe in terms of degrees.  As to flare-ups, the examiner indicated that the Veteran was not being examined during a flare-up.  As to whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time, the examiner was unable to say without mere speculation.  The examiner explained that there were no reported flares.  As such, the examiner was not able to describe in terms of degrees of motion.  

The examiner noted that there is less movement than normal for the left shoulder.  Muscle strength testing for the left shoulder was all normal.  The examiner indicated there was no reduction in muscle strength, no muscle atrophy, and no ankylosis.  The examiner indicated that a rotator cuff condition is suspected for the Veteran's left shoulder.  In regard to that condition, Hawkin's Impingement test was negative.  The empty-can test was positive.  External rotation/infraspinatus strength test was positive.  The examiner was unable to perform lift-off subscapularis test.  The examiner indicated that shoulder instability, dislocation or labral pathology was not suspected.  The examiner indicated that a clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition is suspected.  The report reflects that the Veteran does not have an AC joint condition or any other impairment of the clavicle or scapula but that a clavicle or scapula condition affects range of motion of the shoulder.  Additionally, the report indicates that there is tenderness on palpation of the AC joint for the left shoulder.  The cross-body adduction test was positive for the left shoulder.  

The report indicates that there is no loss of head, nonunion, or fibrous union of the humerus.  The report also indicates there is no malunion of the humerus with moderate or marked deformity, and a humerus condition does not affect range of motion of the shoulder.  There were no scars (surgical or otherwise) related to a left shoulder condition and no use of assistive devices.  The examiner also indicated that the shoulder or arm conditions do not result in functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  

Additional treatment reports of record note left shoulder pain.  As to lay statements, the Veteran reports difficulty reaching over his head.  

Merits

Having reviewed the evidence, medical and lay, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's left shoulder condition.  

Per the September 2017 rating decision, the Veteran has been assigned a 20 percent rating for the left shoulder due to painful motion pursuant to 38 C.F.R. § 4.59.  The Board notes that a 20 percent rating also accounts for the functional impairment indicated by the popping and pain the Veteran experiences in his left shoulder when he tries to reach over his head.  As the Veteran is in receipt of the maximum rating provided in Diagnostic Code 5203, the Board has considered whether a higher or separate rating is warranted under additional codes relating to the shoulder and arm.  38 C.F.R. § 4.71a.  

The probative evidence is consistent that there is no ankylosis of the left shoulder.  While the Board acknowledges that the Veteran experiences difficulty reaching over his head, the record does not support that he is unable to reach his mouth or head, which is required for a minimum rating under Diagnostic Code 5200.  Nor has the Veteran alleged such.  Thus, Diagnostic Code 5200 is not for application.  38 C.F.R. § 4.71a.  Nor is Diagnostic Code 5201 applicable.  While the July 2017 examiner indicated that a clavicle or scapula condition affects range of motion of the left shoulder, the examiner did not indicate range of motion limited to shoulder level, midway between side and shoulder, or to 25 degrees from the side.  

As to Diagnostic Code 5202, the probative evidence reflects that the Veteran does not have loss of head, nonunion, fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  The record also does not suggest recurrent dislocation, and the Veteran explicitly stated that he does not experience dislocation of the left shoulder.  Thus, Diagnostic Code 5203 is not for application.  

Consequently, the Board finds that the Veteran's left shoulder disability does not warrant a rating greater than 20 percent disabling.


ORDER

A 60 percent rating for the Veteran's herniated back condition prior to January 8, 2009, is granted.

A rating in excess of 20 percent for the Veteran's herniated back condition from January 8, 2009, is denied.

A rating in excess of 20 percent for the Veteran's cervical spine condition is denied.

A rating in excess of 20 percent for the Veteran's left shoulder condition is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


